Judgment reversed on the law and the facts and judgment directed for the plaintiff annulling the marriage between these parties. In our opinion, the divorce decree obtained by the defendant’s former husband in Indiana was void because without personal service or appearance of the defendant therein. No common-law marriage could, therefore, result from the continued cohabitation between the parties. Findings of fact and conclusions of law inconsistent with this decision are reversed and new findings will be made in accordance herewith. Lazansky, P. J., Young, Kapper, Hagarty and Davis, JJ., concur. Settle order on notice.